

116 HR 7790 IH: To amend the Internal Revenue Code of 1986 to repeal chapter 35 (relating to taxes on wagering).
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7790IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Ms. Titus (for herself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal chapter 35 (relating to taxes on wagering).1.Repeal(a)In generalChapter 35 of subtitle D of the Internal Revenue Code of 1986 is repealed.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 